Citation Nr: 0802759	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-37 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Regional 
Office (RO) that granted service connection for PTSD and 
assigned a 30 percent rating, effective November 3, 2003.  
The veteran disagreed with the assigned evaluation.


FINDINGS OF FACT

The veteran's PTSD symptoms are manifested by flashbacks, 
nightmares, anxiety, depression, irritability and emotional 
detachment; there is associated occupational and social 
impairment with occasional decrease in work efficiency.


CONCLUSION OF LAW

An initial evaluation in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined the VA's duty to assist the veteran in 
the development of a claim.  The VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2004 letter issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, including the need to submit evidence 
of current disability, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  Additionally, in a June 2005 letter, 
the RO informed him of what evidence is necessary to 
establish entitlement to an increased evaluation.

The record also reflects that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
private mental status evaluations, VA treatment records and a 
VA examination.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against an increased 
initial evaluation in excess of 30 percent for PTSD, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: the veteran's multiple 
contentions, service treatment records, private mental status 
evaluations, VA treatment records and a VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A factor for consideration is the Global Assessment of 
Functioning (GAF) score.  Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 
61 to 70 indicates the examiner's assessment of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.  GAF scores ranging 
from 51 to 60 indicate moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 11 to 20 indicates 
that there is some danger of hurting oneself or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement), or an occasional 
failure to maintain minimal personal hygiene, or gross 
impairment in communication.  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, a certain GAF score does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

The veteran contends that the present condition of his PTSD 
warrants an increased evaluation.  He submitted several 
statements, VA outpatient treatment records and private 
mental status exams to support his claim.  

VA outpatient treatment records from June 2003 through April 
2004 reveal that the veteran was coherent with grossly intact 
cognition and fair judgment.  He showed no evidence of 
delusions, hallucinations, obsessions, suicidal ideation or 
homicidal ideation.  Primary symptoms included sleep 
disturbance, intrusive memories, depression, anger, slight 
memory impairment and slightly flattened affect.  His GAF 
scores at this time ranged from 58 to 62.  The record also 
indicates he attended PTSD groups at the same time he was in 
rehab in 1992, while in service.

A private mental status evaluation on May 2004 reflects that 
the veteran exhibited a depressed mood, constricted affect, 
gaps in long term memory, some impairment in concentration, 
poor judgment, social isolation, inconsistent work, 
detachment, emotional numbing, intrusive memories and 
difficulty sleeping.

A VA examination in July 2004 reflects that the veteran had 
relationships with family ranging from good to okay, coherent 
speech, rational thought processes, good hygiene and a well 
groomed appearance.  A mental status exam revealed that the 
veterans PTSD symptoms included anxiety, somewhat constricted 
affect, weekly recurring nightmares, flashbacks, chronic 
recurring intrusive recollections, social avoidance, anxiety 
in crowds, hypervigilance, anger, irritability and emotional 
detachment.  He displayed no evidence of hallucinations, 
delusions, obsessions, compulsions, phobias or ritualistic 
behaviors. The veteran had an intact short-term memory and 
concentration, however, he reported having problems with both 
due to his PTSD related stress.  The Vetera was diagnosed 
with chronic and moderate PTSD.  The examiner reported that 
the veteran has some disrupted aspects of daily living, 
specifically noting moderate functional impairments and 
mildly impaired occupational functioning, and assigned a GAF 
score of 62.  

A private mental status evaluation reported the veteran had 
marked or extreme restrictions in many of his work related 
activities, including:  understanding, remembering, and 
carrying out short instructions, carrying out detailed 
instructions, making simple work related judgments, 
interacting appropriately with the public, supervisors, and 
co-workers, and responding appropriately to pressures and 
routine changes at work.  The psychiatrist specifically noted 
that the veteran had nightmares, flashbacks, high 
irritability, emotional numbing and difficulty feeling 
empathy.  In addition, the psychiatrist noted that the 
veteran's married life and family suffered from these 
symptoms. 

VA outpatient treatment records from May 2004 through August 
2005 reveal the veteran experienced flashbacks, nightmares, 
troubled sleep, anxiety, tense mood, trouble concentrating, 
emotional numbing, detachment and depression.  Problems at 
home were also affecting his work and adding to his 
depression.  He displayed coherent thoughts, grossly intact 
cognition, and no current suicidal or homicidal ideation.  
The record indicates that he maintains effective 
relationships with his wife, son and stepdaughter.  In May 
2005 the VA psychiatrist reported that the severity of the 
veteran's symptoms is mild.  He was assigned a GAF score of 
61 in several sessions.

Based on a review of the evidence above, the Board finds that 
an evaluation in excess of 30 percent is not warranted.  The 
evidence demonstrates occupational and social impairment 
reflecting an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks that are consistent with a 30 percent rating. As of the 
most recent VA examination in July 2004, the veteran was 
employed full-time. The examiner noted that the service-
connected psychiatric condition caused only mild impairment 
of his occupational functioning.   

Further, the evidence does not demonstrate the presence of 
panic attacks more than once a week, circumstantial, 
circumlocutory or stereotyped speech, impaired judgment or 
abstract thinking.  Although poor judgment was noted in the 
past, the current treatment reports reveal coherent thought 
processes and grossly intact cognition.  The veteran 
demonstrates routine behavior, self care and normal 
conversation.  In addition, the veteran's chronic sleep 
impairment, anxiety and depressive symptoms fit into the 30 
percent rating criteria.  Despite reports of anger and 
irritability, there is no evidence of impaired impulse 
control or periods of violence.  Further, he has denied 
suicidal or homicidal ideation.  While he reported having 
difficulty with concentration, short term memory and long 
term memory, such was symptoms were not significant.  The 
veteran also continues to maintain effective relationships 
with his family.  Finally, the most current treatment report 
describes the veteran's symptoms as mild in severity and his 
GAF scores indicate mild to moderate symptoms.  Therefore, 
the symptomatology most appropriately falls within the 30 
percent criteria. 

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for PTSD.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


